EXHIBIT 10.01
 
MUTUAL COOPERATION AGREEMENT


This MUTUAL COOPERATION AGREEMENT (the “Agreement”) is being entered into as of October 3rd
 
2012, between ONTECO CORPORATION, a company organized and existing under the
laws of the State of Nevada (ONTC), and Advanced Copisa Environmental Corp., a
Canadian corporation (ADCO). (ONTC and ADCO are sometimes referred to herein
individually as a Party and collectively as the Parties).

RECITALS:
 
WHEREAS, ADCO has the use, know-how and  know-why relating to certain  Catalytic Pyrolysis
Technology specially feasible for recycling used tires and non-recyclable
plastics (collectively, “ADCO Technology”) as per described in the Annex A
attached hereto;
 
WHEREAS, ONTECO is in the business of developing and operating different
technologies, and ONTC is a fully capable of marketing and manufacturing and as
such, the Parties are not competitors of each other;
 
WHEREAS, each of ONTC and ADCO, independently from each other, has developed, or
is in the process of developing, significant business relationships with
companies worldwide (each, a “Client”) interested in entering into joint
ventures with ADCO or ONTC, as the case may be, for purposes of deploying ADCO
Technology over such Client’s property (each, a “Project”);


WHEREAS, ADCO possesses human resources relating to, among other things, the
deployment of ADCO Technology (“ADCO’s Expertise”);
 
WHEREAS, ONTC possesses, among other things, (i) human and financial resources
relating to equipment manufacturing and sale of accessories that utilize ADCO
Technology, (ii) a proprietary business model for development of
Environmental  Remediation Projects, and (iii) market, project and business
administration development capabilities (“ONTC’s Expertise”); and
 
WHEREAS, ONTC and ADCO desire to enter into this Agreement in order to establish certain
fundamental terms, conditions and procedures by which one Party (the
“Contracting Party”) may invite the other Party (the “Cooperating Party”) to act
as the Contracting Party’s subcontractor with respect to certain Projects
developed by the Contracting Party.


NOW THEREFORE, in consideration of the premises and mutual promises set forth in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1.      Definitions. As used in this Agreement, the following terms shall have
the meanings set forth below: “AAA” shall have the meaning ascribed to such term
in Section 13 hereof.
 
"Business Day" shall mean any day other than a Saturday, Sunday or a day on
which federally chartered financial institutions are not open for business in
USA.
 
“Client” shall have the meaning ascribed to such term in the recitals.
 
“Competing Proposal” means any offer or proposal (whether direct or indirect)
for, or indication of interest by the Cooperating Party in, doing business
relating to ADCO Technology with the Identified Client.
 
“Confidentiality Agreement” means that certain Mutual Confidentiality and Non-Circumvention
Agreement entered into between the Parties on October 3rd 2012.
 
“Contracting Party” shall have the meaning ascribed to such term in the
recitals. “Cooperating Party” shall have the meaning ascribed to such term in
the recitals.
 
 
1

--------------------------------------------------------------------------------

 
 
“Dispute” shall have the meaning ascribed to such term in Section 5 (b).
 
“ADCO’s Expertise” shall have the meaning ascribed to such term in the recitals.
 
“Identified Client” means the Client identified by the Contracting Party in a
Project Invitation Notice.
 
“Initial Response Period” shall have the meaning ascribed to such term in
Section 3 hereof.
 
“Offer” shall have the meaning ascribed to such term in Section 3 hereof.
 
“ONTC” shall have the meaning ascribed to such term in the recitals.
 
“ADCO Technology” shall have the meaning ascribed to such term in the recitals.
 
“Project” shall have the meaning ascribed to such term in the recitals.
 
"Project Exclusivity Period" means the period beginning on the date a Project
Invitation Notice is executed by the Parties and ending on the first to occur of
the following events: (i) the date the Contracting Party delivers a copy of a
Superior Offer to the Cooperating Party; (ii) three (3) years from the date the
Cooperating Party has been paid in full for the Subcontracted Work; and (iii)
the date the Contracted Party is no longer involved with the Qualifying Project,
including, without limitation, as a result of the Contracting Party no longer
being a joint venture partner with such Client, the Identified Client having
decided not to engage or enter into a business relationship with the Contracting
Party or as a result of terminating the Contracting Party.
 
"Project Invitation Notice" means a notice (which to be effective must be
executed by each of the Parties) in which, among other things, (a) the
Contracting Party identifies the Identified Client and the Project to the
Cooperating Party, (b) the Cooperating Party acknowledges that the Contracting
Party will have the exclusive right to negotiate such Project with the
applicable Identified Client during the Project Exclusivity Period, (c) such
Contracting Party invites the Cooperating Party to participate as its
subcontractor in connection with that particular Project, (d) the Cooperating
Party agrees that to provide, on a subcontract basis, to the Contracting Party
the Subcontracted Work; and (e) the Cooperating Party, subject to Section 3
hereof and the other provisions of this Agreement, agrees to provide such
services.
 
“Qualifying Project” means the Project identified in a fully executed Project
Invitation Notice.
 
“Right of First Offer” shall have the meaning ascribed to such term in Section 3
hereof.
 
“ROFO Period” shall have the meaning ascribed to such term in Section 3 hereof.
 
“Rules” shall have the meaning ascribed to such term in Section 13 hereof.
 
“Subcontracted Work” means services to be performed by the Cooperating Party
specifically set forth in a fully executed Project Invitation Notice (i.e.,
services related to ONTC’s Expertise or ADCO’s Expertise, as the case may be).
 
“ONTC’s Expertise” shall have the meaning ascribed to such term in the recitals.
 
2.    Scope of this Agreement:
 
(a)          The sole purpose of this Agreement  is to establish the legal
framework  by which a Contracting Party and a Cooperating  Party may choose  to
cooperate  with each other in connection  with Qualifying Projects.
 
(b)          The Parties acknowledge and agree that: (i) unless a Project
Invitation Notice is executed by each of the Parties with respect to a
Qualifying Project, neither Party shall have any rights or obligations under
this Agreement; (ii)  a
Party  may  invite  the other Party to participate in connection with a
Qualifying Project, in its sole and absolute discretion, and nothing herein
shall obligate either Party to present the other Party with a Project Invitation
Notice or to countersign any Project Invitation Notice presented to it.
 
 
2

--------------------------------------------------------------------------------

 

(c)          Except as otherwise specifically prohibited in Section 4 hereof or
by the terms of the Confidentiality Agreement, the Parties are each free to
enter into other similar agreements with other parties, and are free to
independently market, participate in, or contract for any venture or contract
that may be in the same general area of business as set forth in this Agreement.
Except as otherwise specifically prohibited in Section 4 hereof or by the terms
of the Confidentiality Agreement, either Party may do business with any other
party, or to enter into any other contract with any other person (including,
without limitation, any Identified Client), for any products or services of any
kind or nature.
 
(d)          The Parties hereto are and shall remain at all times independent
contractors. Nothing herein shall be deemed to establish a partnership, joint
venture, employer or agency relationship between the Parties. Neither Party
shall have the right to obligate or bind the other Party in any manner to any
third party, except that a Cooperating Party engaged to perform Subcontracted
Work pursuant to the terms of this Agreement shall perform such work pursuant to
the terms of any arrangement entered into by the Contracting Party with the
Identified Client and pursuant to the terms of the Offer. Neither Party shall
have any duty to the other Party that would arise out of a partnership
relationship.
 
3.    Right of First Offer. In consideration for executing and delivering a
Project Invitation Notice, the Cooperating Party shall have a right of first
offer (the "Right of First Offer") over the Subcontracted Work during the ROFO
Period. No later that [three (3) Business Days] ("Initial Response Period") from
the execution and delivery by each Party of a Project Invitation Notice, the
Cooperating Party shall deliver to the Contracting Party a written offer (the
Offer) setting forth all relevant pricing, technical and commercial terms with
respect to the Subcontracted Work. Unless the Contracting Party provides the
Cooperating Party, within a period of [thirty (30) days] from the Contracting
Partys receipt of the Offer (the "ROFO Period"), with a bona fide and binding
agreement executed by third party setting forth that such third party will
perform the Subcontracted Work on technical and commercial terms and
substantially equivalent to those set forth in the Offer but at a price at least
[10%] lower than the price set forth in the Offer ("Superior Offer"), the
Contracting Party shall be obligated to use the Cooperating Party as its
exclusive subcontractor, subject to the terms of this Agreement and pursuant to
the terms of the Offer, in connection with the Subcontracted Work referenced by
such Project Invitation Notice. Unless extended in writing by the Contracting
Party, failure of the Cooperating Party to submit the Offer within the Initial
Response Period shall be deemed to be a termination of the Right of First Offer.
 
4.    Limited Exclusivity. During the Project Exclusivity Period, the
Cooperating Party shall not directly, or indirectly, and shall prevent its
respective officers, directors, employees, agents, consultants and
representatives from, directly or indirectly, (x) taking any action to solicit
or initiate any Competing Proposal, or (y) continuing, initiating or engaging in
negotiations concerning any Competing Proposal with, or disclosing any
non-public information relating to, the Contracting Party to any corporation,
partnership, person or other entity that may be considering or has made a
Competing Proposal.
 
5.    Subcontractor Relationship.
 
(a)           The Parties agree that a Cooperating Party shall perform the
Subcontracted Work on behalf of the Contracted Party, and shall not directly
invoice the Identified Client for any work performed in connection with the
Qualifying Project or discuss, negotiate or enter into any independent business
arrangement with the Identified Client during the Project Exclusivity Period
without the prior written consent of the Contracting Party.
 
(b)           The Parties agree that a Contracting Party shall have no
obligations under this Agreement to the Cooperating Party under the following
circumstances: (i) if a Project Invitation Notice is not executed by each of the
Parties; (ii) upon the expiration or termination of the Right of First Offer;
(iii) if the Contracting Party is not ultimately engaged by, or fails to enter
into a binding arrangement with, the Identified Client with respect to a
Qualifying Project. Absent the Contracting Party having been found guilty of
gross negligence or intentional misconduct by the Identified Client, and as a
result thereof the Identified Client having the right to withhold payment owed
to the Contracting Party in connection with the Qualifying Project, the
Contracting Party shall have no obligation to pay the Cooperating Party for the
Subcontracted Work until the Contracting Party has actually received payment in
full from the Identified Client for the Subcontracted Work performed by the
Cooperating Party.

 
3

--------------------------------------------------------------------------------

 
 
(c)          In connection with each Qualifying Project, each Party shall use
its reasonable best efforts to: (i) conduct its business in a manner that
reflects favorably at all times on the good name, goodwill and reputation of the
Parties; (ii) avoid deceptive, misleading or unethical practices that are or
might be detrimental to either Party, the Identified Client or the public; (iii)
make no false or misleading representations to an Identified Client or any third
party with regard to either Party; and (iv) not publish or employ, or cooperate
in the publication or employment of, any misleading or deceptive advertising
material with regard to either Party or engage in any activity or business
transaction which could be considered unethical.
 
(d)          Each party shall comply, at its own expense, with the provisions of
all applicable municipal requirements and those state, federal, and foreign laws
and regulations that may be applicable to the performance of its obligations
under this Agreement or with respect to any Qualifying Project and shall obtain
and maintain all required permits, licenses, registrations and shall make all
required filings and notifications with respect thereto. Specifically, but
without limitation, in no event shall any Party commit any act that would
constitute a violation of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, the U.S. Export Administration Act of 1979, as amended, or any other
similar laws applicable in the jurisdictions where the parties are organized,
domiciled or are operating.
 
6.    Terms and Termination. This Agreement shall have a term commencing on the
date hereof and expiring [two (2) years] after the date hereof unless earlier
terminated (i) on such date as the Parties may mutually agree in writing, (ii)
upon the written election of the non-breaching Party following the material
breach of this Agreement by the other Party which is not cured to the reasonable
satisfaction of the non- breaching Party within ten (10) Business Days after
such time as written notice thereof is provided to the breaching Party by the
non-breaching Party specifying the breach, (iii) immediately upon the written
election of a Party, in the event the other Party becomes insolvent, enters into
bankruptcy proceedings or receivership (whether voluntarily or involuntarily) or
makes an assignment for the benefit of creditors, or [(iv) upon either Party
providing the other Party with sixty (60) days prior written notice]; provided,
however, that this Agreement shall continue to remain in effect with respect to
any applicable Qualifying Projects for which the Parties have been engaged by an
Identified Client.
 
7.    Representations and Warranties. Each of the Parties hereto represents and
warrants as follows:
 
(a)           It is a entity organized and existing under the laws of its
jurisdiction of incorporation and has all legal power and authority to execute
and deliver this Agreement, and to perform its obligations hereunder and in
connection with any Project Invitation Notice;
 
(b)          It has taken all necessary  corporate  and other action to
authorize  the execution  and delivery  of this Agreement and to perform its
obligations hereunder and under any Project Invitation Notice;
 
(c)          The execution and delivery of this Agreement does not require the
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or any other third party is
required for the due execution, delivery or performance under this Agreement or
for the consummation of the transactions contemplated hereby; and

 
4

--------------------------------------------------------------------------------

 
 
(d)          There is no action, suit, investigation, litigation or proceeding
pending or threatened before any court, governmental agency or arbitrator that
purports to materially affect the legality, validity or enforceability of this
Agreement or the consummation of the transactions contemplated hereby.
 
8.    Confidentiality. The Parties acknowledge that they are bound by the terms
and conditions of the Confidentiality Agreement. Neither Party nor any of its
affiliates will make any public or private announcements concerning the
existence of this Agreement, the subject matter hereof or the transactions
contemplated hereby without the prior review and express written consent of the
other Party, which consent will not be unreasonably withheld.  If any of the
Parties or any of their affiliates is requested or required by reason of law,
governmental or other regulation or by any action of any court or tribunal to
disclose any information concerning this Agreement or the transactions
contemplated hereby, such Party shall promptly notify in writing, the other
Party and shall take all such reasonable steps as the other Party may require
and cooperate with the other Party regarding the manner and extent of such
disclosure.
 
9.    Further Assurances. Subject to the terms and conditions of this Agreement
and to the extent permitted by law, each of the Parties hereto shall execute and
deliver such other documents and instruments, provide such materials and
information and take such other actions as may reasonably be necessary under
this Agreement.
 
10.  Entire  Agreement;
Waivers. The  provisions  of  this  Agreement  and  associated  Project  Invitation
Notices and Offers, as in effect from time-to-time by their terms, constitute
the entire agreement between the Parties and supersede all prior agreements,
oral or written, and all other communications  relating to the subject matter of
any such contract documents  and any terms not contained  in this Agreement  or
a fully executed Project Invitation Notice generated pursuant to this Agreement.
Neither this Agreement, nor the terms of any fully executed Project Invitation
Notice may be modified, altered, waived or amended, except by written agreement
executed by both parties, and any waiver of any provision of this Agreement
shall be effective  only if given in writing  and shall apply only in the
specific  instance  in which  such waiver  is granted, and shall not be
construed to be a continuing waiver.
 
11.  Notices. The Parties agreed that all notices and other communications under
this Agreement: (a) shall be made in writing signed by the authorized officer of
the Party giving notice hereunder, (b) shall be delivered by personal delivery,
confirmed telephonic facsimile transmission, or internationally-recognized
overnight courier, and (c) shall be deemed effective upon receipt. The addresses
for all notices and communications with respect to this Agreement are as
follows:
 

  If to ONTC:   Onteco Corporation
Attn: President
19495 Biscayne Blvd., Suite 411
Aventura, Fl 33180
            If to ADCO: Advanced Copisa Environmental Corp
1720 Harrison Street, PH “A” – Hollywood, FL 33020 – U.S.A – Attn.: Yosef Haim
Baruch
Phone: +1-305-466-4100
Fax: +1-954-919-6375
E-Mail: yosef@advancedcopisa.com

 
Either Party may change the address and facsimile telephone number to which
notices or other communications are to be sent, and may add or delete recipients
for notices and other communications, by sending the other Party notice of the
changes in accordance with the notice provisions of this Section.
 
 
5

--------------------------------------------------------------------------------

 

12.  Expenses.  Each of the Parties hereto will pay its own costs and expenses
(including legal, financial advisory, consultant and accounting fees and
expenses) incurred in connection with this Agreement.
 
13.  Governing Law; Arbitration.
 
(a).         This Agreement shall be governed by the laws of the [State of
Florida] without regard to conflicts of laws principles.  It is the Parties’
understanding that Project Invitation Notices will be written in the English
language and governed by the laws of the State of Florida; provided, however,
that except to the extent that the same are in conflict with the provisions of
this Agreement in which case this Agreement shall control.
 
(b).         The Parties adopt the principle that disputes, claims and
controversies arising out of or related to this Agreement (each, a Dispute)
should be regarded as business problems to be resolved promptly through
business-oriented negotiations before resorting to arbitration. The Parties will
use their best efforts to attempt in good faith to resolve any Dispute promptly
by negotiation between the executives of the Parties who have authority to
settle the Dispute. In the event the Dispute cannot be resolved by negotiation,
then such Dispute shall be settled by binding arbitration according to the
Commercial Arbitration Rules (the Rules) of the American Arbitration Association
(the "AAA") before a one single Arbitrator. The AAA shall choose such
Arbitrator, and the same shall administer the Arbitration in accordance with the
Rules. The Arbitration shall be legally binding, shall take place in Miami,
Florida, United States of America and shall be conducted in the Spanish
language. Each Party shall bear its own costs and expenses in connection with
the Arbitration, but shall share equally in the costs and fees of the
Arbitration proceedings. Each Party accepts and submits to the arbitral
jurisdiction referenced above and to any court of competent jurisdiction with
regard to enforcement of the Award. Each Party waives any defense or objection
that it could have in relation to diplomatic immunity, lack of jurisdiction, or
improper venue or competence. Process in any such action or proceeding may be
served on any Party anywhere in the world.
 
14.  Limitation of Liability. IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS
AFFILIATES BE LIABLE FOR ANY EXEMPLARY, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES TO THE OTHER PARTY (INCLUDING WITHOUT LIMITATION, ANY PAYMENT FOR LOST
BUSINESS, FUTURE PROFITS, LOSS OF GOODWILL, REIMBURSEMENT FOR EXPENDITURES OR
INVESTMENTS MADE OR COMMITMENTS ENTERED INTO, CREATION OF CLIENTELE, ADVERTISING
COSTS, TERMINATION OF EMPLOYEES OR EMPLOYEE SALARIES, OVERHEAD OR FACILITIES
INCURRED OR ACQUIRED BASED UPON THE BUSINESS DERIVED OR ANTICIPATED UNDER THIS
AGREEMENT), WHETHER FORESEEABLE OR NOT, FOR ANY CAUSE WHATSOEVER WHETHER OR NOT
CAUSED BY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IN NO EVENT WILL A COOPERATING
PARTYS TOTAL CUMULATIVE LIABILITY IN CONNECTION WITH THIS AGREEMENT, FROM ALL
CAUSES OF ACTION OF ANY KIND, INCLUDING TORT, CONTRACT, NEGLIGENCE, STRICT
LIABILITY AND BREACH OF WARRANTY, EXCEED THE AMOUNTS ACTUALLY PAID TO SUCH
COOPERATING PARTY BY THE CONTRACTING PARTY IN ACCORDANCE WITH THIS AGREEMENT.
 
15.  Interpretation. Except as otherwise explicitly specified to the contrary or
unless the context clearly requires otherwise, the capitalized term Section
refers to sections of this Agreement; references to a particular Section include
all subsections thereof; the word including shall be construed as including
without limitation; references to a particular Party include such Partys
successors and assigns to the extent permitted by this Agreement; references to
the date hereof mean the date first set forth above; the words hereof, herein
and hereunder and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement and the headings of the several Sections of this Agreement are
included for convenience only and not in any way affect the meaning or
construction of any provision thereof. The preparation of this Agreement has
been a joint effort of the Parties, and the resulting documents shall not,
solely as a matter of judicial construction, be construed more severely against
one of the Parties than the other. Those provisions of this Agreement, which by
their terms could reasonably be interpreted as surviving this Agreement, shall
survive the actual termination or expiration of this Agreement.

 
 
6

--------------------------------------------------------------------------------

 
 
16.  Assignability. Neither Party shall assign any of their respective rights or
delegate any of their respective obligations hereunder without the prior written
consent of the other Party.
 
17.  Severability. Each executed Project Invitation Notice is intended to
constitute an independent and distinct agreement of the Parties, notwithstanding
the fact that they each shall be construed to incorporate all applicable
provisions of this Agreement. If any provision of this Agreement or any related
contract document is held by a court of competent jurisdiction to be contrary to
law, the remaining provisions ofthis Agreement and/or such contract document and
all other contract documents will remain in full force and effect.
 
18.  Successors and Assigns. This Agreement shall inure to the benefit of the
Parties, affiliates, their respective successors in title, and permitted
assigns. Each and every successor in interest to any Party or affiliate, whether
such successor acquires such interest by way of gift, devise, assignment,
purchase conveyance, pledge, hypothecation, foreclosure, or by any other method,
shall hold such interest subject to all of the terms and provisions of this
Agreement. The rights of the Parties, affiliates and their successors in
interest, as among themselves and shall be governed by the terms of this
Agreement and the right of any Party, affiliate, or successor in interest to
assign, sell or otherwise transfer or deal with its interests under this
Agreement shall be subject to the limitations and restrictions of this
Agreement.
 
19.  Counterparts. The Parties hereto may execute this Agreement in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts shall have been signed by
each Party and delivered to the other.
 
IN WITNESS WHEREOF, the Parties have executed this Mutual Cooperation Agreement as of the date
first above written.
 
 

By: ONTECO CORPORATION     By: ADVANCED COPISA ENVIRONMENTAL Corp            
[img001.jpg]
   
[img002.jpg]
 
JORGE SCHCOLNIK
   
YOSEF BARUCH
 
DIRECTOR
   
LEGAL DEPARTMENT ·MANAGER-
 



 
7

--------------------------------------------------------------------------------

 





MUTUAL CONFIDENTIALITY  AND NON-CIRCUMVENTION AGREEMENT
 
This Agreement (the Agreement) is executed as of October 3rd 2012, by and
between ADVANCED COPISA ENVIRONMENTAL Corp, a Canadian based corporation (such
corporation together with any affiliate and/or any partner that participates in
the Proposed Transaction being referred to herein as ADCO), and ONTECO
CORPORATION, a Nevada based company (and together with its current or future
Affiliates, that participates in the Proposed Transaction, being referred to
herein as the Interested Party) ADCO and the Interested Party are collectively
referred to herein as the Parties and each is referred to herein as a Party.

 
RECITALS


WHEREAS, “ADCO” and the Interested Party are currently discussing the following
transaction: Cooperation Agreement for developing ADCO technologies (the
“Proposed Transaction”);


WHEREAS,   in  connection   with  the  discussions   between  “ADCO”  and  the  Interested   Party
concerning the Proposed Transaction, “ADCO” may provide certain Confidential
Information (as defined below) to the Interested Party, and the Interested Party
may provide certain Confidential Information to “ADCO”, and the Parties desire
that such information be kept confidential by the Interested Party and “ADCO”.
 
AGREEMENT


NOW, THEREFORE,  in consideration of the foregoing premises, the mutual
covenants contained herein and other good and valuable consideration,  the
receipt of which is hereby acknowledged  by the Parties, the Parties agree as
follows:


2.  CONFIDENTIAL  INFORMATION
 
a.            For purposes of this Agreement, the term Confidential Information
shall include all types of proprietary, technical or business information,
whether oral, written, electronic, magnetic or by other media, relating to
either Party, including without limitation projects, individual names, phone
numbers and e-mail addresses, which ADCO shall introduce to the Interested Party
subject to the terms and conditions of this Agreement. The term Confidential
Information may include, without limitation, installation or equipment standards
and documentation, data, know-how, formulas, algorithms, processes, designs,
sketches, schematics, photographs, plans, drawings, specifications, samples,
reports, customer or distributor names or information, pricing information,
market or marketing information, demographic information, software, prototypes,
trade secrets, strategies, classified information, financial or tax information,
business plans, research, transactions, analyses, costs, projections,
requirements, inventions, intellectual property, or other types of nonpublic
information relating to the Proposed Transaction and each Party. The term
Confidential Information shall also be deemed to include the fact that oral and
written discussions and exchanges of information concerning the Proposed
Transaction have occurred and may continue.
 
b.            Neither Party will, and will direct each of its respective
representatives not to, disclose to any third party (i) the fact that
discussions or negotiations are taking place concerning the Proposed
Transaction; (ii) any of the terms, conditions or other facts with respect to
any such possible transaction, including the status thereof or the termination
of discussions or negotiations between the Parties; and (iii) that this
Agreement exists or that Confidential Information has been made available to
either Party.
 
c.            The receiving Party shall: (i) hold such Confidential Information
in confidence; (ii) restrict disclosure of such Confidential Information to only
those employees with a need to know (and advise those employees of the
obligations assumed herein); (iii) not disclose such Confidential Information to
any third party without prior written approval of the disclosing Party; (iv) not
use any Confidential Information in the development of, or sale of, goods or
services, without prior written approval of the disclosing Party; and (v)
protect the Confidential Information from unauthorized use, disclosure or
publication.

 
8

--------------------------------------------------------------------------------

 


d.            Each Party agrees to protect all Confidential Information
disclosed to it by the other Party with at least the same degree of care as it
normally exercises to protect its own proprietary information of a similar
nature, and to use such Confidential Information only for the purpose of
evaluating the Proposed Transaction.
 
e.             These restrictions on the use or disclosure of Confidential
Information shall not apply to any information:
 
i.             which is independently developed by the receiving Party, its
subsidiaries, divisions or affiliates or lawfully received free of restriction
from another source having a right to furnish such Confidential Information; or
 
ii.            after it has become generally available to the public without
breach of this Agreement  by the receiving Party, its subsidiaries, divisions or
affiliates; or
 
iii.           which at the time of disclosure to the receiving Party was known
to such Party, its subsidiaries, divisions or affiliates to be free of
restriction as evidenced by documentation in such Partys possession; or
 
iv.           which the disclosing Party agrees in writing is free of such
restrictions.
 
f.             No license to a Party under any trademark, patent, copyright,
mask work protection right or any other intellectual property right is either
granted or implied by the conveying of Confidential Information to such Party.
None of the Confidential Information which may be disclosed or exchanged by the
Parties, shall constitute any representation, warranty, assurance, guarantee or
inducement by either Party to the other of any kind, and, in particular with
respect to the non- infringement of trademarks, patents, copyrights, mask work
protection rights, or other rights of third person or of either Party. This
Agreement does not enlarge, diminish or affect the rights and obligations that
either Party may have (or come to have) under any written agreement, or with
respect to any patent or copyright.
 
g.           Neither this Agreement nor the disclosure or receipt of
Confidential Information shall constitute or imply any promise or intention by
either Party to enter into any agreement regarding the Proposed Transaction.
 
h.            Neither this Agreement nor the disclosure or receipt of
Confidential Information shall constitute or imply any agency or partnership
relationship between the Parties.
 
i.             All Confidential Information furnished by the disclosing Party
shall, at all times, remain the property of that Party. Upon written request of
the disclosing Party, all physical records or other documentation containing
such Confidential Information shall be promptly returned to the disclosing
Party, together with all copies thereof. All electronic, magnetic or computer
records of such Confidential Information shall be deleted by the receiving Party
from any medium on which Confidential Information may have been recorded or
stored by the receiving Party, including tapes and computer disks, if such
medium is not returned to the disclosing Party upon request.
 
j.             In the event that either Party hereto receives a request to
disclose under the terms of a subpoena, order, civil investigative demand or
similar process issued by a court of competent jurisdiction, or by a regulatory
or governmental body, all or any part of the information contained in the
Confidential Information, or the fact that the Confidential Information has been
made available to either Party, that discussions or negotiations are taking
place or have been terminated, or the status of such discussions or negotiations
or any of the terms, conditions or other facts with respect to the possibility
of the Transaction, each of the Parties hereto agrees to (i) immediately notify
the other party of the existence, terms and circumstance surrounding such a
request; (ii) consult with the other Party on the advisability of taking legal
available steps to resist or narrow such request; and (iii) if disclosure of
such information is required, furnish only that portion of the Confidential
Information, or other requested information, which, in the written opinion of
its counsel, the applicable Party is legally compelled to disclose and exercise
reasonable efforts to limit the extent of any such required disclosure.
Notwithstanding the foregoing, nothing contained in this Agreement shall
prohibit either Party or any one to whom either Party supplies the Confidential
Information from disclosing any portion of the Confidential Information if
required by law or upon request or demand of any governmental or regulating
authority having jurisdiction over them.

 
9

--------------------------------------------------------------------------------

 
 
3.    NON-CIRCUMVENTION.   
 
The Parties agree that Confidential Information obtained from either of them
(Owner) shall not be used for the enrichment, directly or indirectly, of the
other Party or its affiliates (Recipient), without the express written consent
of Owner. The Parties further agree that following the receipt of any
Confidential Information from its Owner, the Recipient shall not contract or
attempt to sell to, transact with or purchase from Owner-provided sources
without the written permission from Owner unless (i) a business relationship
between recipient and Owner-provided source predated this Agreement and (ii)
Recipient can substantiate exchanges specific to the Owner-disclosed information
between Recipient and the Owner-provided source prior to the date of the signing
of this Agreement. In particular, the Parties agree that the Interested Party
shall not purchase or otherwise transact business withIntegral Bioenergies
Systems SL, Avaneced Industrial Technologies, ER Technologies Ltd., Grupo
Copisa, Jinan Eco-Energy Technology Co. Ltd., Environmental Energy Resources
Ltd., Innovative Ecology, En-Gibton Ltd, Fuel Pellets Technologies LLC., and
Environmental Solutions of America LLC, without the written permission of ADCO.
 
4.    TERM
 
This Agreement is effective as of the date first above written and shall remain
in effect until the later of: (i) five (5) years after the date first written
above; or (ii) one year after the expiration, termination or conclusion of any
agreement or arrangement entered into between the Parties in respect of the
Proposed Transaction, unless both Parties mutually agree in writing to an
extension of its term. The rights and obligations of the Parties hereto with
respect to the Duty of Non- circumvention and Confidential Information shall
survive any wrongful termination until the end the period described in the first
sentence of this paragraph.
 
5.    ENTIRE AGREEMENT
 
This Agreement constitutes the entire understanding between the Parties hereto
as to the Confidential Information and merges all prior discussions between them
relating to the subject matter hereof.
 
6.    WAIVER/AMENDMENT
 
No waiver, amendment or modification of this Agreement shall be valid or binding
on the Parties unless made in writing and signed on behalf of each of the
Parties by their respective duly authorized officers or representatives.
However, the failure of a Party to insist on full compliance with any provision
of this Agreement in a particular instance shall not result in a waiver or
relinquishment of any right or obligation herein, and shall not preclude it from
requiring full compliance with any provision of this Agreement thereafter.
 
7.    GOVERNING LAW
 
The law of the State of Florida, excluding its conflict of laws principles,
shall govern the interpretation and enforcement of this Agreement. remainder
thereof.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in Miami, Florida, in accordance
with applicable Rules of the American Arbitration Association (except to the
extent that the procedures outlined below differ from such rules). Within thirty
(30) days after written notice by either party has been given that a dispute
exists and that arbitration is required, each party must select an arbitrator
and those two arbitrators shall promptly, but in no event later than thirty (30)
days after their selection, select a third arbitrator. The parties agree to act
as expeditiously as possible to select arbitrators and conclude the dispute. The
selected arbitrators must render their decision in writing. The cost and
expenses of the arbitration and of enforcement of any award in any court shall
be borne by the non-prevailing party. If advances are required, each party will
advance one-half of the estimated fees and expenses of the arbitrators. Judgment
may be entered on the arbitrators' award in any court having jurisdiction.
Although arbitration is contemplated to resolve disputes hereunder, either party
may proceed to comi to obtain an injunction to protect its rights hereunder, the
parties agreeing that either could suffer irreparable harm by reason of any
breach of this Agreement. Pursuit of an injunction shall not impair arbitration
on all remaining issues.
 
 
10

--------------------------------------------------------------------------------

 
 
8.    SEVERABILITY
 
If any provision of this Agreement is held invalid or unenforceable, such
provision shall thereupon be deemed modified only to the extent necessary to
render the same valid or eliminated from this Agreement, as the situation may
require, and this Agreement shall be enforced and constmed as if such provision
had been included herein as so modified in scope or applicability or not been
included herein, as the case may be.
 
9.    COUNTERPARTS
 
This Agreement may be executed simultaneously in two or more counterparts, each
of which will be considered an original, but all of which together will
constitute one and the same instmment. The Parties have agreed that faxed
ore-mailed signature copies shall be legally binding upon them.
 
9.   NOTICES.
 
All notices, requests and other communications hereunder shall be in writing and
shall be personally delivered or sent by international express delivery service,
registered or certified mail, return receipt requested, postage prepaid, in each
case to the respective address specified below, or such other address as may be
specified in writing to the other parties hereto:
 

  To ADCO
Advanced Copisa Environmental Corp
Attn: YosefBaruch
1720 Harrison St. PH "A"
Hollywood, FL 33020- USA -
Fax: +1-954-919-6375
E-Mail: yosef@advancedenvirotec.com
           
To
Interested
Party:
Onteco Corporation
Attn: President
19495 Biscayne Blvd., Suite 411
Aventura, Fl 33180

 
 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date first written
above.
 
 

By:           Onteco Corporation          Advanced Copisa Environmental Corp    
       
[img001.jpg]
   
[img002.jpg]
 
NAME     Jorge Schcolnik
   
Yosef Baruch
 
TITLE      Director
DATE      10/03/2012
   
Legal Department- Manager -
10/03/2012
 

 
 
12

--------------------------------------------------------------------------------

                              